AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                                                                            AMENDED JUDGMENT IN A CRIMINAL
              UNITED STATES OF AMERICA                                      CASE
                                    V.                                      (For Offenses Committed On or After November 1, 1987)
               JEFFREY MICHAEL AIKEN (1)
                                                                               Case Number: 3:20-CR-00855-GPC

                                                                            Lauren Williams
                                                                            Defendant’s Attorney
USM Number                          92802-298
    Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)
☒
THE DEFENDANT:
☒ pleaded guilty to count(s)                1 of the Information

☐ was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                         Count
18:2252(A)(4)(B); 18:2253(B) - Possession Of Images Of Minors Engaged In Sexually Explicit                                      2




    The defendant is sentenced as provided in pages 2 through                         6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s)            Remaining count                                  is         dismissed on the motion of the United States.

☒ Assessment : $100.00 - IMPOSED
      _

☒ JVTA Assessment*: $ 5,000 - WAIVED
  The Court finds the defendant indigent
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ Fine waived                     ☒ Forfeiture pursuant to order filed                  9/15/2020                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                            July 2, 2021
                                                                            Date of Imposition of Sentence



                                                                            HON. GONZALO P. CURIEL
                                                                            UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JEFFREY MICHAEL AIKEN (1)                                                Judgment - Page 2 of 6
CASE NUMBER:              3:20-CR-00855-GPC



                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 22 months as to count 2




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☒     The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends the defendant be placed in an institution at FCI- Seagoville (Northern
       District of Texas) or FCI – Elkton.



 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☒
       Prisons:
       ☒     on or before AUGUST 6, 2021 AT 9:00 A.M.
       ☒     as notified by the United States Marshal.
       ☒     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3:20-CR-00855-GPC
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               JEFFREY MICHAEL AIKEN (1)                                                   Judgment - Page 3 of 6
   CASE NUMBER:             3:20-CR-00855-GPC

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☒The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                       3:20-CR-00855-GPC
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  JEFFREY MICHAEL AIKEN (1)                                                              Judgment - Page 4 of 6
 CASE NUMBER:                3:20-CR-00855-GPC

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:20-CR-00855-GPC
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             JEFFREY MICHAEL AIKEN (1)                                                Judgment - Page 5 of 6
CASE NUMBER:           3:20-CR-00855-GPC

                                SPECIAL CONDITIONS OF SUPERVISION

1. Submit your person, property, residence, abode, vehicle, papers, computer, social
media accounts, any other electronic communications or data storage devices or media,
and effects to search at any time, with or without a warrant, by any law enforcement or
probation officer with reasonable suspicion concerning a violation of a condition of
probation/supervised release or unlawful conduct, and otherwise in the lawful discharge
of the officer’s duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a
search may be grounds for revocation; you shall warn any other residents that the
premises may be subject to searches pursuant to this condition.

2. Consent to third party disclosure to any employer, potential employer, concerning
any restrictions that are imposed by the court.

3. Not use or possess devices which can communicate data via modem or dedicated
connection and may not have access to the Internet without prior approval from the court
or the probation officer. The offender shall consent to the installation of systems that will
enable the probation officer to monitor computer use on any computer owned or
controlled by the offender. The offender shall pay for the cost of installation of the
computer software.

4. Not associate with, or have any contact with any known sex offenders unless in an
approved treatment and/or counseling setting.

5. Not have any contact, direct or indirect, either telephonically, visually, verbally or
through written material, or through any third-party communication, with the victim or
victim’s family, without prior approval of the probation officer.

6. Not initiate any contact (personal, electronic or otherwise) or associate with
anyone under the age of 18, unless in the presence of a supervising adult who is aware of
the offender's deviant sexual behavior and nature of offense and conviction, with the
exception of the offender's biological children, unless approved in advance by the
probation officer.

7. Not accept or commence employment or volunteer activity without prior approval
of the probation officer, and employment should be subject to continuous review and
assessment by the probation officer.

8. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement
center/park, public swimming pool, arcade, daycare center, carnival, recreation venue,
library and other places primarily frequented by persons under the age of 18, without
prior approval of the probation officer.

9. Not possess or view any materials such as videos, magazines, photographs,
computer images or other matter that depicts "sexually explicit conduct" involving
children as defined by 18 USC § 2256(2) and/or "actual sexually explicit conduct"

                                                                                                3:20-CR-00855-GPC
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             JEFFREY MICHAEL AIKEN (1)                                               Judgment - Page 6 of 6
CASE NUMBER:           3:20-CR-00855-GPC

involving adults as defined by 18 USC § 2257(h)(1), and not patronize any place where
such materials or entertainment are the primary material or entertainment available.

10. Complete a Sex Offender Evaluation, which may include periodic psychological,
physiological testing, and completion of the ABEL assessment, at the direction of the
court or probation officer. If deemed necessary by the treatment provider, the offender
shall participate and successfully complete an approved state-certified sex offender
treatment program, including compliance with treatment requirements of the program.
The Court shall authorize the release of the presentence report and available
psychological evaluations to the treatment provider, as approved by the probation officer.
The offender will allow reciprocal release of information between the probation officer
and the treatment provider. The offender may also be required to contribute to the costs
of services rendered in an amount to be determined by the probation officer, based on
ability to pay. Polygraph examinations may be used following completion of the formal
treatment program as directed by the probation officer in order to monitor adherence to
the goals and objectives of treatment and as a part of the containment model.

11. Reside in a residence approved in advance by the probation officer, and any
changes in residence shall be pre-approved by the probation officer.

12. Be monitored while under supervision with location monitoring technology at the
discretion of the probation officer, which shall be utilized for the purposes of verifying
compliance with any court-imposed condition of supervision. The offender shall pay all
or part of the costs of location monitoring based on their ability to pay as directed by the
court and/or probation officer.

//




                                                                                               3:20-CR-00855-GPC
